UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended January31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-31314 AÉROPOSTALE, INC. (Exact name of registrant as specified in its charter) Delaware No. 31-1443880 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 112West 34thStreet, 22ndfloor New York, NY 10120 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646)485-5410 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesRNo£ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes£NoR Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months, and (2)has been subject to the filing requirements for at least the past 90days.YesRNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filed”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerR Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR The aggregate market value of voting stock held by non-affiliates of the registrant as of August2, 2008 was $2,126,536,259. 67,001,545shares of Common Stock were outstanding at March20, 2009. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement, to be filed with the Securities and Exchange Commission within 120days after the end of the registrant’s fiscal year covered by this Annual Report on Form10-K, with respect to the Annual Meeting of Stockholders to be held on June18, 2009, are incorporated by reference into PartIII of this Annual Report on Form10-K. This report consists of 53 sequentially numbered pages. The ExhibitIndex is located at sequentially numbered page51. AÉROPOSTALE, INC. TABLE OF CONTENTS PARTI Item1. Business 3 Item1A. Risk Factors 9 Item1B. Unresolved Staff Comments 14 Item2. Properties 14 Item3. Legal Proceedings 14 Item4. Submission of Matters to a Vote of Security Holders 15 PARTII Item5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item6. Selected Financial Data 17 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item7A. Quantitative and Qualitative Disclosures About Market Risk 25 Item8. Financial Statements and Supplementary Data 26 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item9A. Controls and Procedures 48 Item9B. Other Information 49 PARTIII Item10. Directors, Executive Officers and Corporate Governance 49 Item11. ExecutiveCompensation 49 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item13. Certain Relationships and Related Transactions and Director Independence 49 Item14. Principal Accountant Fees and Services 50 PARTIV Item15. Exhibits and Financial Statement Schedule 50 ExhibitIndex 51 Signatures 52 2 Table of Contents As used in this Annual Report on
